Citation Nr: 0724721	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  02-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to August 
1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In June 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This veteran's claim for service connection for a bilateral 
knee disability has been remanded on two occasions for 
additional evidentiary development.  In 2004, the Board 
requested that a medical opinion be provided as to the 
etiology of any knee conditions.  While the requested 
examination was conducted by VA in 2005, the report did not 
address the bilateral knee disability.  In the second Board 
remand decision in December 2006, it was noted that this 
development had not been accomplished.  It was requested that 
the same examiner who conducted the May 2005 exam be asked to 
once again review the claim.  If that physician was not 
available, it was requested that another examination be 
scheduled.  

Review of the record reflects that the same examiner was 
available and that additional examination was conducted in 
April 2007.  In the Board's remand, it was requested that the 
examiner review the record and summarize the veteran's 
medical history, to include the onset and course of the 
claimed bilateral knee disabilities.  Review of the report 
shows that the examiner did provide a history of the 
veteran's knee complaints, noting that the discharge 
examination report was negative for inservice knee 
complaints.  The examiner also noted, however, that the 
veteran complained of knee pain for the past 56 years and 
provided an opinion supporting the veteran's claim for left 
knee degenerative joint disease (DJD)).  The examiner noted 
that while there were no knee complaints during service, the 
veteran did report left foot pain at time of separation.  
(The Board notes that service connection is already in effect 
for left foot fracture residuals and bilateral pes planus.)  
"Therefore," the examiner concluded, "making it at least a 
50/50% probability that the onset of the lt. knee pain was 
during the veteran's active service."  The rationale for the 
opinion provided included review of the claims file and 
medical records, as well as clinical examination.  

From the examiner's statement, it is unclear as to the 
rationale for determining that current left knee DJD is 
likely (at least a 50% probability) related to service.  Is 
it the examiner's opinion that current left knee DJD is due 
to left foot problems or the result of inservice knee pain 
(that is unsubstantiated in the record).  Further 
clarification is needed.  The examiner's opinion is simply 
too vague to ascertain the meaning therein.  If the examiner 
is opining that the veteran's left knee DJD is of service 
origin, additional rationale must be provided as to why this 
is so when there is lack of historical documentation of knee 
problems during service or until many years later.  This fact 
is simply not addressed in the current record.  The examiner 
is also requested to clarify as to if it is his/her opinion 
that current left knee DJD is secondarily related to service-
connected left foot fracture or pes planus.  

It is noted that certain medical questions cannot be answered 
by the Board but by competent medical authority.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, has 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  

Here, the history reported by the veteran on examination is 
contradicted by the record.  Thus, as the record currently 
stands, the examiner's opinion is not considered competent 
evidence.  Kowalski, supra; Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  Application of these Court 
decisions requires additional development.  

Moreover, the examiner did not address the veteran's right 
knee condition, except for noting that the veteran did not 
have current right knee complaints.  The examination report 
reflects, however, that degenerative changes were seen upon 
X-ray in that knee also.  What is the etiology of the current 
right knee condition?  

As pointed out in the record, not all of the veteran's 
service medical records are available.  Where a veteran's 
service medical records are unavailable, the Board has a 
heightened duty to assist and obligation to explain its 
findings and conclusions and to carefully consider the 
benefits of the doubt rule in cases such as this.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  The case law does not, however, lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005)  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a remand will entail.  It is noted that 
there have numerous remands already regarding the current 
claim.  It is unfortunate, but this additional remand is 
necessary as a fully informed decision is impossible based on 
the current record.  The Board also wishes to point out that 
the Board is not seeking an opinion to contradict any 
opinions of record which appear to support the veteran's 
claim.  However, a favorable determination cannot be made 
based on the current record as it now stands.  Further 
clarification as to the examiner's opinion is necessary to 
ensure that the veteran gets all consideration due him under 
the law.  

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to 
the April 2007 VA compensation 
examiner, or other qualified 
practitioner if the original examiner 
is unavailable, to provide addendum 
opinions addressing the following:

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the development 
requested below.  The examiner(s) must 
annotate their report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
development requested.  All testing 
deemed necessary should be performed.  
All findings should be reported in 
detail.

The examiner is requested to render 
opinion concerning the date of onset 
and etiology of bilateral knee 
conditions.  Is it at least as likely 
as not that any such disability had its 
onset during service and/or is related 
to any inservice disease or injury, 
and/or is related to any service-
connected disorder, to include 
bilateral pes planus or residuals of a 
left foot fracture?  

It would be helpful if the physician 
would use the following language in her 
or her opinion, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  It is essential that the 
complete rationale for all opinions 
expressed be provided.  More 
specifically, if the examiner 
determines that current knee complaints 
are of service origin, it must be clear 
as to how this was medically 
determined.  An opinion based on 
unsubstantiated medical history as 
provided by the veteran will not be 
found to be probative.  

2.  Thereafter, review the claim for 
service connection for a bilateral knee 
disability.  Each knee must be 
addressed.  If any aspect of the claim 
is denied, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and 
provide an opportunity to respond, 
before the case is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



